DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Banning (PGPub 20060254007).
Banning teaches an electric toothbrush comprising: an elongated body portion (116) with opposed first and second ends and a longitudinal axis 5extending between the first and second ends; a brush head section (112, 114) arrangeable toward the first end of the elongated body portion and comprising: a first bristle support member (116) rotatable in a first direction about a centrally defined axis of the first bristle support member (paragraph 0022), and  10a second bristle support member (118) coupled to the first bristle support member (connected via 394) and rotatable in a second direction about a centrally defined axis of the second bristle support member (paragraph 0022), the second direction being opposite the first direction (paragraph 0022 states that the brushes can be counter-rotating); and a drive rod (270) coupled to at least the first bristle support member (coupled via 372, 373, 290) and having an axis (338) oriented so as to extend coincident with, or substantially parallel to, the longitudinal axis of the electric 15toothbrush, the drive rod being arranged to linearly move along the axis so as to rotate the first bristle support member in the first direction and rotate the second bristle support member in the second direction.
With regards to claim 2 and 11, wherein the drive rod is coupled to the first bristle 20support member by a first linkage bar (372), the first linkage bar comprising a first end coupled to the drive rod and a second end eccentrically coupled to the first bristle support member so as to form a first fixed connection point, the first fixed connection point of the first linkage bar being spaced apart from the centrally defined axis of the first bristle support member.
With regards to claim 3 and 12, wherein the second bristle support member is coupled to the first bristle support member by a second linkage bar (394), the second linkage bar comprising a first end coupled to the first fixed connection point and a second end eccentrically coupled to the second bristle support member so as to form a second fixed connection point, the second fixed connection point of the second linkage bar being spaced apart from the centrally defined axis of 30the second bristle support member.
With regards to claim 4 and 13, wherein the second end of the elongated body portion comprises a handle (102) having a motor (218) contained therein, the handle being engageable with the brush head section.
With regards to claim 5 and 14, wherein the motor is operatively coupled with the drive rod such that actuation of the motor linearly and bi-directionally moves the drive rod along the axis thereof (320; figure 3; paragraph 0017).
With regards to claim 6, further comprising a battery (222) within the handle to 10power the motor.
With regards to claim 7 and 15, wherein the brush head section comprises a front shell and a back shell (250, 252) fittingly engaged with one another to form an interior cavity, the first bristle support member, the second bristle support member, and at least a portion of the drive rod being received within the interior cavity.
With regards to claim 8 and 16, wherein the first bristle support member and the second bristle support member extend through the front shell (figure 2 and 4).
With regards to claim 9 and 17, wherein the brush head section comprises a first bristle support pad (412) having one or more bristle tufts (410) arranged thereon and coupled to the first bristle support member and a second bristle support pad (412) having one or more bristle tufts (410) arranged 20thereon and coupled to the second bristle support member, the first bristle support pad being rotatable in the first direction and the second bristle support pad being rotatable in the second direction (figure 4) (paragraph 0022).
With regards to claim 10, Banning teaches a brush head (112, 114) for an electric toothbrush having an elongated body (106) portion with opposed first and second ends and a longitudinal axis extending between the first and second ends, the 25brush head comprising: a brush head section arrangeable toward the first end of the electric toothbrush and comprising a first bristle support (116)  member rotatable in a first direction about a centrally defined axis of the first bristle support member (paragraph 0022), and a second bristle support (118) member coupled to the first bristle support member and rotatable in a second direction about a centrally defined axis of the second bristle support 5member (paragraph 0022), the second direction being opposite the first direction; and at least a portion of a drive rod (270) coupled to at least the first bristle support member and having an axis (338) oriented so as to extend coincident with, or substantially parallel to, the longitudinal axis of the electric toothbrush, the portion of the drive rod being arranged to linearly move along the axis so as to rotate the first bristle support member in the first direction and 10rotate the second bristle support member in the second direction.
Response to Arguments
Applicant's arguments filed 8/16/22 have been fully considered but they are not persuasive.
Applicant argues that the first and second bristle support do not rotate in opposite directions.  In response, paragraph 0022 states that the connecting link between the brush heads can be a gear train between disks and this would cause a counter-rotating effect.  Therefore, the rejection is being maintained.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723